 

ease

/-\PR 2 4 20‘[9

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

.J

UNITED STATES DISTRICT COURi
CLERK` lt.S. !.`.‘»l€~,TRiCT COURT

soUTHERN DISTRICT oF CALIFORNIA SOU.\.HM WSTR,§:' op CM,¢FQRMA
v L“E`F.F’F.!TY
UNITED srArEs or revisch .IUDGMENT IN A CRI NM;»€ASE-""M§W

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or Aiter November l, 1987)

 

 

 

 

V.
SANDRA pULE (2) Case Number: lSCR0990-BEN
WILLIAM R. BURGENER
Defendant’§ Attorney
REGISTRATION No. 44358298
m _
THE DEFENDANT: s

admitted guilt to violation of allegation(s) No. l OF THE ORDER TO SHOW CAUSE.

I:I was found guilty in violation of allegation(s) No. after denial Of guilty .

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control

Act)

Supervised Release is revoked and the defendant is Sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances
m%Sentence
`

HON. ger enitez
UNI D TATES DISTRICT JUD E

   

Date o

   

 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: SANDRA PULE (2) Judgment - Page 2 of 2
CASE NUMBER: 15CR0990-BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
N[NE (9) MONTI-IS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

l:|lj

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States l\/[arshal for this district:
El at A.M. on

 

 

 

|:! as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
E as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as follows:

Defendant delivered on to

 

at , With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSI-IAL

lSCR0990-BEN

 

